Citation Nr: 1621871	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-24 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.

(The issue of entitlement to an increased rating for the Veteran's service-connected osteoarthritis and degenerative joint disease of the right knee will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination of the Prosthetics and Sensory Aids Service (PSAS) at the Memphis, Tennessee, VA Medical Center (VAMC), which denied the Veteran's request for a clothing allowance.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's service-connected right knee disability has required ongoing use of a brace, which tends to wear and tear his clothing, and use of a cream, which causes staining to his clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Analysis

The Veteran contends that he is entitled to a clothing allowance for the year 2013.  Specifically, he asserts that the VA-issued knee brace and prescribed cream for his service-connected right knee disability cause permanent damage to his outer garments.

An annual clothing allowance is payable when a VA examination or a hospital or examination report from a facility specified in § 3.326(c) establishes that a veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  See 38 U.S.C.A. § 1162(a) (West 2014); 38 C.F.R. § 3.810(a)(1)(i) (2015).

VA medical records show that in January 2008, the Veteran was issued a hinged knee brace for his right knee disability.  Subsequent records demonstrate that capsaicin cream was prescribed with instructions to apply to the affected area twice a day.  The report of a February 2011 VA examination for the Veteran's service-connected right knee disability is also of record.  Notably, at the time of the examination, the only assistive device reported by the Veteran was a cane.  There was no indication that a knee brace was used.

VA denied the claim originally because, according to the June 2014 statement of the case (SOC), the medication prescribed to the Veteran did not cause staining of his outer garments.  Additionally, a record review by the Chief of the Orthotic and Prosthetics Labs determined that the type of knee brace worn by the Veteran did not cause wearing or tearing to clothing.  Moreover, the knee brace was issued in 2008 with no additional follow-up to show actual use with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  

In testimony provided during the April 2016 Board hearing, the Veteran stated that he had to buy larger clothes because the knee brace caused his pants to tear and rip.  He also reported that the prescribed cream stained his clothes. 

The Board notes that the evidence is unclear as to whether the Veteran consistently used his knee brace, prior to the filing of his claim.  Notwithstanding, he is competent to state that his knee brace causes wear and tear on his pants and that the prescribed cream causes stains.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds such statements credible.

Thus, resolving doubt in the Veteran's favor, entitlement to a clothing allowance for the year 2013 is granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

A clothing allowance for the year 2013 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


